         Case 4:20-mj-01648 Document 3 Filed on 09/08/20 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS                           ENTERED
                               HOUSTON DIVISION                             September 08, 2020
                                                                             David J. Bradley, Clerk

UNITED STATES OF AMERICA                      §
                                              §
versus                                        §        Case No. 4:20−mj−01648
                                              §
Ibraheem Ahmed Al Bayati                      §


                   ORDER OF DETENTION PENDING HEARING


     A hearing in this case is scheduled as follows:

                     Preliminary Examination and Detention Hearing
                            September 10, 2020 at 10:00 AM
                                       by video

       IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody
of the United States Marshal or any other authorized officer. The custodian must bring the
defendant to the hearing at the time, date, and place set forth above.


Date: September 8, 2020
